Opinión concurrente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Coincido con lo dispuesto en la sentencia del Tribunal en cuanto a que en este caso debió acumularse a la Junta de Planificación (en adelante Junta) y, por ende, al Estado Libre Asociado como parte indispensable. Fue la Junta quien autorizó la congelación de los terrenos que dio lugar al pleito cuando la referida agencia anticipó que los terre-nos habrían de estar destinados para uso público dentro del Plano Regulador para el Área Metropolitana que la Junta estaba formulando. Además, fue la misma Junta quien autorizó finalmente la liberación de los terrenos cuando determinó que éstos ya no tenían utilidad pública. Si bien es cierto que estas actuaciones suyas respondieron en alguna medida a recomendaciones de la Autoridad de Carreteras, la responsabilidad en última instancia por dichas medidas le corresponde propiamente a la Junta, que fue la agencia que las tomó y la única con autoridad para *479hacerlo. En los procesos de planificación del desarrollo ur-bano del país, la Junta no es un monigote que sigue auto-máticamente las recomendaciones de otros organismos públicos. Está obligada a ejercer un juicio crítico sobre tales recomendaciones y las decisiones, que finalmente hace, son esencialmente de su propia responsabilidad. Por ello sería improcedente responsabilizar a la Autoridad de Ca-rreteras por los daños que alegadamente puedan haber sido causados por las decisiones de la Junta. Es menester recordar aquí que, aunque la Autoridad de Carreteras es una instrumentalidad pública, sus obligaciones no compro-meten necesariamente al Estado Libre Asociado. También debe recordarse que la Autoridad de Carreteras tiene obli-gaciones financieras con inversionistas privados que no obligan al Estado Libre Asociado. Sería anómalo, pues, que se responsabilizara a la Autoridad de Carreteras por ac-tuaciones que son de la incumbencia del Estado Libre Aso-ciado propiamente. Por esta razón, concurro con el resul-tado anunciado por el Tribunal en la sentencia de marras.
Ahora bien, es mi criterio que este Tribunal debió haber ido más lejos. Debimos haber resuelto también un segundo asunto que es mucho más importante que el anterior. Ese otro asunto tiene que ver con la cuestión de si la reglamen-tación pública, a la cual estuvieron sometidos los terrenos en cuestión, constituyó de algún modo una incautación gu-bernamental que jurídicamente requiere compensación.
Partiendo de los bien conocidos principios de nuestro derecho de propiedad, que preconizan la validez del meca-nismo de reserva —por el Estado— de terrenos privados para uso público y que preceptúan que la titularidad sobre una propiedad privada no conlleva el derecho de urbani-zarla sin autorización y reglamentación gubernamental, es evidente que la congelación de los terrenos impuesta por la Junta en este caso, obviamente para implementar los alu-didos principios de derecho de propiedad, fue un ejercicio legítimo del poder de razón de estado. E.L.A. v. Rodríguez, *480103 D.P.R. 636 (1975). El hecho de que la Junta al final liberó unos terrenos que antes válidamente había tenido que congelar, no puede dar lugar a que se considere que esta congelación constituyó una incautación compensable. La implicación de ello sería que siempre que la Junta varíe sus criterios de planificación sobre la utilidad pública de determinados terrenos, aunque ello sea por razones váli-das y del mayor interés social, quedaría inexorablemente configurada una incautación inválida que hay que compen-sar según los daños que cause. Tal posición es inaceptable para mí porque limita excesivamente la capacidad de la Junta para realizar sus importantes funciones adecuada-mente y porque hace caso omiso de las complejidades del proceso de planificación urbana. Significaría que cualquier cambio en las decisiones pertinentes de la Junta, que res-pondan a su vez a cambios importantes en las circunstan-cias físicas, sociales o económicas, muchos de éstos a veces imprevisibles, tendría que considerarse siempre como ca-prichoso o irrazonable.
Es cierto que en First Lutheran Church v. Los Angeles County, 482 U.S. 304 (1987), el Tribunal Supremo de Esta-dos Unidos, sobre fundamentos constitucionales, resolvió que una incautación es compensable aunque sea temporera. Pero en ese caso la reglamentación guberna-mental era presuntamente inválida desde sus comienzos. El Tribunal Supremo federal en efecto resolvió que si el Gobierno incurría en una reglamentación ilegal, no podía librarse de su responsabilidad por ello con sólo rescindir dicha reglamentación y que, por lo tanto, tenía que com-pensar a la parte afectada por el daño causado mientras estuvo en vigor la reglamentación ilegal. Lo dispuso así:
We merely hold that where government’s activities have worked a taking of all use of property, no subsequent action by the government can relieve it of the duty to provide compensation for the period during which the taking was effective. (Énfasis suplido.) First Lutheran Church v. Los Angeles County, supra, pág. 306.
*481Ahora bien, si la reglamentación inicial no era un taking, si no era ilegal, entonces no procede la compensación por el período durante el cual ésta estuvo en vigor. Véase 2 Treatise on Constitutional Law. Substance and Procedure Sec. 15.14, págs. 520-521 (2da ed. 1992).
En este caso no cabe duda alguna de que la reglamen-tación de marras inicialmente era legítima; por lo tanto, según First Lutheran Church v. Los Angeles County, supra, mientras estuvo vigente no podía considerarse como una incautación compensable. El hecho de que posteriormente, por cambios necesarios en los planes gubernamentales, los terrenos fuesen descongelados, no puede dar lugar a deci-dir que la acción de la Junta advino ilegal y que procede la compensación correspondiente. De otro modo se limitaría impropiamente la facultad del Estado para tomar medidas necesarias dirigidas a promover el bienestar general.
Por las razones expuestas, yo confirmaría de una vez la sentencia del tribunal de instancia y desestimaría la de-manda de Vencedor Development Corp. por no haber me-diado incautación compensable alguna.
— O —